Citation Nr: 0638099	
Decision Date: 12/07/06    Archive Date: 12/19/06

DOCKET NO.  06-00 142A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma



THE ISSUE

Entitlement to educational assistance benefits under Chapter 
1606, Title 10, United States Code.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, that denied the benefit sought on appeal.  
In July 2006, the veteran testified at a hearing before the 
undersigned in Washington, D.C.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Montgomery GI Bill-Selected Reserve (Chapter 1606, of 
Title 10, United States Code) is an educational assistance 
program enacted by Congress.  This program is for members of 
the Selected Reserve of the Army, Navy, Air Force, Marine 
Corps, and Coast Guard, and the Army and Air National Guard.  
The Reserve components decide who is eligible for the 
program.  VA makes the payments for the program.  Chapter 
1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for 
people enrolled in approved programs of education or 
training.  It is the first such program that does not require 
service in the active Armed Forces in order to qualify. 38 
C.F.R. §§ 21.7520, 21.7540.  A reservist may use a maximum of 
36 months of entitlement under Chapter 1606. 38 C.F.R. § 
21.7570.

Educational benefits are available to members of the Selected 
Reserve under Chapter 1606, Title 10, United States Code. In 
pertinent part, a reservist initially becomes eligible when 
he/she enlists, reenlists, or extends an enlistment as a 
reservist so that the total period of obligated service is at 
least 6 years from the date of such enlistment, reenlistment, 
or extension.  38 C.F.R. § 21.7540.  If a reservist is 
serving in the Selected Reserve, but does not have a 6 year 
contract, he/she does not have a basic eligibility date.  The 
basic eligibility date is the date on which service commences 
for the contracted 6 year period.

The veteran served on active duty from June 1988 to June 
1990.  Thereafter, he was a United States Air Force Cadet 
from June 1990 to November 1990.  

In August 2005, the veteran's claim was denied on the basis 
that he did not currently have a 6 year obligation in the 
Selected Reserve.  The veteran responded that he did in fact 
currently have a 6 year obligation because he had reenlisted 
in March 2005.  Thereafter, an electronic mail was received 
from the Department of Defense (DOD) indicated that the 
veteran was not eligible and that he had been "terminated" 
in October 1995.  

Subsequently, the veteran's claim continued to be denied 
based on DOD's response.  However, the statement of the case 
does not give any reasons and bases other than the fact that 
DOD replied negatively.  The veteran's current period of 
Reserve service was not addressed.  

At his hearing, the veteran referred to prior educational 
assistance training and indicated that he was informed that 
he was past the delimiting date.  However, the record does 
not reflect any period of prior educational training or that 
basic eligibility was ever established.  

In light of the foregoing, it should be determined if the 
veteran previously was eligible for training, if an 
eligibility date and delimiting date were established, if had 
educational training was utilized, and if the veteran has 
current eligibility in light of his current 6 year 
reenlistment obligated period of service.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  It should be determined if (1) the 
veteran previously was eligible for training, 
(2) if an eligibility date and delimiting 
date were established, (3) if educational 
training was utilized, and (4) if the veteran 
has current eligibility in light of his 
current 6 year reenlistment obligated period 
of service.

2.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal which addresses the 4 
enumerated questions above, and afforded a 
reasonable period of time within which to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2005),only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2006).


